Ellis, J.,
Concurring. — I concur in the conclusion reached in this case upon the ground that the granting'of a new trial in an action for damages for the wrongful death of a person,- because the damages assessed by the jury are too small, is a power vested in the trial court to be exercised upon its discretion and will not be interfered with on appeal in the absence of abuse.
The presumption is always in favor of the proper exercise of such discretionary power. ■
It has been many times stated by other courts that the rule rests upon the theory that the judge who tries the case is better qualified to judge whether a fair trial has been had and substantial justice done than an appellate court which has before it only- the record of the proceedings. The trial judge has before him the parties, their counsel and the witnesses, ■ he qbserves their conduct, regards their demeanor and notices all the incidents occur*351ring during the progress of the trial that might affect its results.
The new trial was granted in this case in the exercise of the discretion vested in the Court. I perceive nothing in the record that shows an abuse of this discretion. While the evidence does seem to be meager upon the subject of damages and there may be some difference of opinion as to what sum was allowed if any for the mental suffering of the plaintiff, the child’s father, I am of the opinion that the record does not show that the Court abused its discretion in granting a new trial and for that reason I think the order should be affirmed.
West, J., concurs.